Citation Nr: 1544838	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1985, from March 7, 2003 to June 9, 2003, from January 2006 to January 2007 and from March 2007 to May 2008, with additional service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In May 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.  

Because this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in the March 2014 Representative Statement in lieu of VA Form 646, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's hypertension had it onset during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

Here, the service treatment records from the Veteran's first period of active duty show that he was diagnosed as having, and taking medication for, hypertension.  In December 1983, it was noted that he was taking medication for hypertension.  A March 1984 ECG report also indicated that he was on anti-hypertensive medication.  In May 1984, an examiner noted that the Veteran was recently started on blood pressure medication and had presented for a renewal of his prescription.  His blood pressure reading at that time was 130/102.  The impression was high blood pressure.  Recent, post-service private treatment records dated in 2014 and 2015 show that the Veteran continues to be treated for hypertension.  

Given the foregoing, the Board finds that the Veteran was diagnosed as having hypertension, a chronic disability, during service and that he continues to suffer from that same disease, as reflected in the recent private treatment records.  Accordingly, service connection for hypertension is warranted.  See 38 C.F.R. § 3.309(a).  

ORDER

Entitlement to service connection for hypertension is granted.  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


